[Cite as State v. Sharp, 2016-Ohio-2634.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103445



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     MICHAEL SHARP
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-593128-A

        BEFORE:           McCormack, P.J., E.T. Gallagher, J., and Boyle, J.

        RELEASED AND JOURNALIZED: April 21, 2016
ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 218
Northfield, OH 44067


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Joan M. Bascone
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, P.J.:

         {¶1} Defendant-appellant, Michael Sharp, appeals his conviction for tampering

with evidence and drug possession. For the reasons that follow, we affirm.

                         Procedural History and Substantive Facts

         {¶2} Sharp was charged under a two-count indictment with tampering with

evidence, in violation of R.C. 2921.12(A)(1), and drug possession, in violation of R.C.

2925.11(A).     Sharp pleaded not guilty to the charges, and the case proceeded to a jury

trial.

         {¶3} At trial, the state presented evidence concerning an arrest that occurred

incidental to a traffic stop on January 31, 2015.        The state presented the testimony of

Bedford Heights police officer Ryan Kaetzel and Detective Frank Reed, as well as

forensic scientist Shervonne Bufford.

         {¶4} Officer Kaetzel testified that he was on patrol in Bedford Heights on

January 31, 2015, when his attention was drawn to an orange Chevy Cavalier with an

expired registration sticker directly in front of him.    Officer Kaetzel stated that he knew

the current registration sticker was an orange color and the sticker on the Cavalier was

green, indicating an expiration from the prior year.     He verified the vehicle’s registration

with his in-car computer system and learned that the vehicle registration expired in

August 2014, which means that it had expired five months earlier. He called dispatch,

which confirmed that the vehicle registration was, in fact, expired.       Thereafter, Officer
Kaetzel initiated his lights and pulled the vehicle over.   He received acknowledgment

from dispatch regarding the traffic stop, and he activated his body camera.

       {¶5} Officer Kaetzel testified that he approached the driver side of the car and

observed a male driver whom he later identified as Sharp.    At this time, Officer Kaetzel

was aware that the vehicle he pulled over was registered to a female.   He also learned at

this time that the plates on the orange Chevy Cavalier were actually registered to a red

Ford Escort, thus making them “fictitious” plates.    Officer Kaetzel explained to Sharp

why he had pulled him over and asked Sharp for his driver’s license and proof of

insurance.   Sharp appeared nervous and repeatedly told Officer Kaetzel that it was not

his vehicle and he was just traveling home. The officer testified that he began to “pick up

indicators that maybe there was something more * * * than just a normal traffic stop” and

Sharp appeared eager to end the encounter.       He stated that Sharp appeared “overly

nervous,” and the encounter raised red flags for him, noting that he’s made “hundreds” of

traffic stops and Sharp appeared “more nervous than normal.”

       {¶6} Upon receiving Sharp’s driver’s license, Officer Kaetzel returned to his

patrol car and requested back-up.       His request for back-up was based upon his

observations of Sharp and the fact that the vehicle had fictitious plates, and he believed

that the traffic stop may become more than a routine traffic stop.      When the officer

returned to his patrol car, he learned through his LEADS computer that Sharp’s driver’s

license was under suspension. Due to the number of suspensions Sharp had been under,
it was the policy of the police department to make an arrest.      He waited for back-up to

arrive and for confirmation from dispatch regarding the need for an arrest.

        {¶7} After back-up arrived and he received confirmation from dispatch that an

arrest must be made, Officer Kaetzel and the back-up officer approached Sharp in the

vehicle.   Officer Kaetzel informed Sharp that he would be placed under arrest due to his

driving suspensions and the vehicle must be impounded. The officer testified that at that

point, Sharp became very nervous and “very fidgety” and he stated that he could not

understand why the vehicle must be impounded. Sharp asked if his girlfriend could pick

up the car.     The officer explained that due to the fictitious plates, their policy required

the car be impounded.          Officer Kaetzel instructed Sharp to gather his personal

belongings and exit the vehicle.

        {¶8} Officer Kaetzel stated that Sharp was speaking with someone on his cell

phone for a long period of time.       Sharp appeared very nervous and began asking the

officer if he could leave his personal items in the vehicle, including a pack of cigarettes.

Officer Kaetzel informed Sharp that he could leave any items he wished, but he must

leave the key in the ignition.     When Officer Kaetzel asked Sharp to exit the vehicle,

Sharp, again, appeared “shaky” and very nervous, and he continued to reach under his

seat.   At this point, Officer Kaetzel became concerned that Sharp was reaching for a

weapon. He illuminated his flashlight under Sharp’s seat and asked Sharp what he was

reaching for.    Sharp did not answer him.     Once again, Officer Kaetzel instructed Sharp

to exit the vehicle.
      {¶9} At that point, Officer Kaetzel observed Sharp quickly throw an item,

appearing to be a piece of paper, into his mouth.    The officer asked Sharp what he put

into his mouth, and Sharp told him that it was just a piece of paper. Officer Kaetzel

informed Sharp that he believed Sharp was attempting to destroy evidence or eat some

form of drugs. Officer Kaetzel testified that Sharp “kept saying that it was nothing, he

put nothing into his mouth, he said it was just a piece of paper.” The officer then

grabbed Sharp’s arm, moved it away from his mouth, and observed a scattering of white

powder on the dashboard.

      {¶10} With the back-up officer’s assistance, Office Kaetzel removed Sharp from

the vehicle and placed him into custody.   Having observed Sharp place the paper in his

mouth and noting his concern that Sharp may have ingested a drug, Officer Kaetzel asked

Sharp to open his mouth. At that point, the officer observed a white substance in the

back of Sharp’s throat.   Sharp was placed under arrest and transported to the jail, where

paramedics would assess his medical condition.

      {¶11} Thereafter, Officer Kaetzel collected the white substance from the

dashboard and placed it into an evidence bag.       He also discovered the piece of paper

Sharp had attempted to place in his mouth on the driver’s seat and placed the paper into

evidence.    Detective Reed transported the evidence to the Bureau of Criminal

Investigation (“BCI”) lab for testing. Shervonne Bufford, forensic scientist with BCI,

analyzed the substance found in the evidence bag and concluded that the white substance

was a trace amount of cocaine.
         {¶12} The defense moved for Crim.R. 29 acquittal at the close of the state’s case

and after the defense rested, both of which the trial court denied.    The jury found Sharp

guilty of both charges. The trial court sentenced Sharp to two years of community

control sanctions on each charge, to be served concurrently.

         {¶13} Sharp now appeals his convictions, raising two assignments of error for our

review: his convictions were not supported by sufficient evidence and the convictions

are against the manifest weight of the evidence.

                                          Sufficiency

         {¶14} In his first assignment of error, Sharp claims that the state failed to provide

sufficient evidence to support his convictions for tampering with evidence and drug

possession.

         {¶15} When assessing a challenge of sufficiency of the evidence, a reviewing

court examines the evidence admitted at trial and determines whether such evidence, if

believed, would convince the average mind of the defendant’s guilt beyond a reasonable

doubt.      State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus.     “The relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. A reviewing court is not

to assess “whether the state’s evidence is to be believed, but whether, if believed, the

evidence against a defendant would support a conviction.” State v. Thompkins, 78 Ohio

St.3d 380, 390, 678 N.E.2d 541 (1997).
        {¶16} Sharp argues that his conviction for tampering with evidence is not

supported by sufficient evidence.      Specifically, he argues there is no evidence that he

knew an investigation was in progress or likely to be instituted concerning drugs.

        {¶17} Sharp was convicted of tampering with evidence in violation of R.C.

2921.12(A)(1). That statute provides that

        [n]o person, knowing that an official proceeding or investigation is in

        progress, or is about to be or likely to be instituted, shall * * * [a]lter,

        destroy, conceal, or remove any record, document, or thing, with purpose to

        impair its value or availability as evidence in such proceeding or

        investigation[.]

R.C. 2921.12(A)(1); State v. Coleman, 8th Dist. Cuyahoga No. 102966, 2016-Ohio-297, ¶

21.

        {¶18} In examining R.C. 2921.12(A)(1), the Ohio Supreme Court acknowledged

that there are three elements to tampering with evidence:          “(1) the knowledge of an

official proceeding or investigation in progress or likely to be instituted; (2) the alteration,

destruction, concealment, or removal of the potential evidence; and (3) the purpose of

impairing the potential evidence’s availability or value in such proceeding or

investigation.” State v. Straley, 139 Ohio St. 3d 339, 2014-Ohio-2139, 11 N.E.3d 1175,

¶ 11.   A conviction for tampering with evidence under this statute, therefore, necessarily

requires proof that the defendant intended to impair the availability of the evidence that is

related to “an existing or likely official investigation or proceeding.”          Id. at ¶ 19.
“Likelihood is measured at the time of the act of alleged tampering.” Id. And the state

must demonstrate that the defendant knew that an investigation was likely “at the time of

the concealment.” State v. Barry, Slip Opinion No. 2015-Ohio-5449. Knowledge that

a criminal investigation is imminent is based upon a reasonable person standard.     State v.

Workman, 3d Dist. Auglaize No. 2-15-05, 2015-Ohio-5049, ¶ 51.

       {¶19} Tampering with evidence under R.C. 2921.12(A)(1) requires a person to act

with purpose, meaning that the person has a specific intention to cause a certain result.

See State v. Skorvanek, 182 Ohio App. 3d 615, 2009-Ohio-1709, 914 N.E.2d 418, ¶ 21

(9th Dist.); R.C. 2901.22(A). When determining whether the defendant acted purposely,

a defendant’s state of mind may be inferred from the surrounding circumstances. State

v. Rock, 3d Dist. Seneca No. 13-13-38, 2014-Ohio-1786, ¶ 13, citing Skorvanek at ¶ 21.

       {¶20} Sharp argues that he was being investigated for driving under suspension

and any attempts to hide or destroy the cocaine did not impair evidence related to that

investigation. He cites Straley for support. In Straley, two narcotic detectives stopped

Straley’s car after observing it travel left of center.   They smelled alcohol on Straley and

suspected her of driving while under the influence of alcohol, but a search of the car and

her bag revealed no contraband.      The detectives decided not to arrest her, but while they

were attempting to find her a ride home, Straley said that she needed to urinate.    She ran

to the corner of a building and relieved herself, and when she had finished, a detective

examined the area and discovered a urine soaked cellophane baggie containing crack

cocaine.    Id. at ¶ 2-4.     The Ohio Supreme Court determined that “the evidence
tampered with must have some relevance to an ongoing or likely investigation to support

a tampering charge,” and that the “[l]ikelihood [of an investigation] is measured at the

time of the act of alleged tampering.” Id. at ¶ 16, 19.      The court therefore concluded

that Straley’s conviction for tampering was not supported by sufficient evidence, because

“[t]here is nothing in the record to suggest that the officers were conducting or likely to

conduct an investigation into trafficking or possession of cocaine when Straley discarded

the baggie.” Id. at ¶ 19.

       {¶21} This case is distinguishable. Here, although the investigation began as a

routine traffic stop due to an expired registration sticker, it escalated to the discovery of

fictitious plates and Sharp’s suspended driver’s license, which resulted in the need to

arrest Sharp and impound the vehicle.     When the officer advised Sharp that he would be

placed under arrest and the vehicle would be impounded, Sharp became very nervous and

asked if he could leave his personal belongings in the vehicle and if his girlfriend could

retrieve the car.   When Officer Kaetzel instructed Sharp to exit the vehicle, Sharp

continued to appear nervous and repeatedly reached under his seat.      The officer became

aware of Sharp’s actions and asked why he was reaching under his seat, shining his

flashlight in that direction.   When Officer Kaetzel instructed Sharp to exit the vehicle

one last time, Sharp quickly threw an item into his mouth and told the officer that it was

just paper.

       {¶22} In light of the above, when viewing the evidence in the light most favorable

to the state, we find any rational trier of fact could find that at the time Sharp placed the
paper containing cocaine in his mouth, he knew that an investigation into the possession

of drugs would likely be instituted. A reasonable person could find that under the

circumstances, Sharp would expect to be searched by police upon being placed under

arrest, as well as the vehicle being searched upon impoundment.      Moreover, a rational

trier of fact could infer that Sharp attempted to destroy or remove evidence of drugs

(cocaine) by putting the drugs in his mouth and swallowing, with the purpose of

impairing its availability in the investigation. Sharp’s conviction for tampering with

evidence is therefore supported by sufficient evidence.

       {¶23} Sharp also argues that his conviction for drug possession was not supported

by sufficient evidence. In support, he contends that the car did not belong to him and

there was no evidence that he had the piece of paper in his possession.

       {¶24} Sharp was convicted of drug possession in violation of R.C. 2925.11(A),

which provides that “[n]o person shall knowingly obtain, possess, or use a controlled

substance or a controlled substance analog.”

       {¶25} A person acts “knowingly” when he “is aware that his conduct will probably

cause a certain result or will probably be of a certain nature. A person has knowledge of

circumstances when he is aware that such circumstances probably exist.”             R.C.

2901.22(B); State v. Tyler, 8th Dist. Cuyahoga No. 99402, 2013-Ohio-5242, ¶ 15.

Knowledge must be determined through inferences drawn from the surrounding facts and

circumstances. State v. Smith, 8th Dist. Cuyahoga No. 96348, 2011-Ohio-6466, ¶ 51,
citing State v. Green, 1st Dist. Hamilton No. C-860791, 1988 Ohio App. LEXIS 1401

(Apr. 20, 1988).

      {¶26} Under R.C. 2925.01(K), “possess” or “possession” is defined as “having

control over a thing or substance, but may not be inferred solely from mere access to the

thing or substance through ownership or occupation of the premises upon which the thing

or substance is found.” Possession may be actual or constructive.       State v. Haynes, 25
Ohio St. 2d 264, 269-270, 267 N.E.2d 787 (1971). While the mere presence of an

individual in the vicinity of illegal drugs or contraband is not sufficient evidence of

possession, circumstantial evidence is sufficient to support the element of constructive

possession.     Smith at ¶ 52; Jenks, 61 Ohio St. 3d at 272, 574 N.E.2d 492.

      {¶27} Constructive possession requires evidence that an individual exercised, or

had the ability to exercise, dominion and control over an object, even though that object

may not be within his immediate physical possession. State v. Wolery, 46 Ohio St. 2d 316,

329, 348 N.E.2d 351 (1976). The discovery of readily accessible drugs in proximity to a

person constitutes circumstantial evidence that the person was in constructive possession

of the drugs.     State v. Paige, 8th Dist. Cuyahoga No. 97939, 2012-Ohio-5727, ¶ 13,

citing State v. Pavlick, 8th Dist. Cuyahoga No. 81925, 2003-Ohio-6632, ¶ 17. The state

may therefore demonstrate constructive possession, i.e., dominion and control, of drugs

solely by the presentation of circumstantial evidence.         State v. Wilson, 8th Dist.

Cuyahoga No. 102231, 2015-Ohio-4979, ¶ 10, citing State v. Trembly, 137 Ohio App. 3d
134, 141, 738 N.E.2d 93 (8th Dist.2000).
       {¶28} Here, the evidence demonstrates that Sharp, the driver, was the sole

occupant of the vehicle.      Officer Kaetzel testified that when he advised Sharp that he

would be placed under arrest and the vehicle would be impounded, Sharp became very

nervous and asked if he could leave his personal belongings in the vehicle and if his

girlfriend could retrieve the car.    When Officer Kaetzel instructed Sharp to exit the

vehicle, Sharp continued to appear nervous and “shaky,” and he repeatedly reached under

his seat.   When Officer Kaetzel instructed Sharp to exit the vehicle one last time, Sharp

quickly threw an item into his mouth and told the officer that it was just paper.

Immediately thereafter, the officer grabbed Sharp’s arm and moved it from his mouth,

and he observed white powder on the dashboard.            After removing Sharp from the

vehicle, the officer shined a light into Sharp’s mouth and observed a white substance in

the back of Sharp’s throat.    After returning to the vehicle, Officer Kaetzel discovered the

paper that Sharp had placed into his mouth on the driver’s seat.       The evidence shows

that the white powder substance removed from the dashboard of the vehicle and the paper

retrieved from the driver’s seat of the vehicle contained cocaine.

       {¶29} In light of the above, we find that a rational trier of fact could find that the

foregoing evidence, albeit circumstantial, was sufficient to demonstrate that Sharp was in

constructive possession of the drugs found on the dashboard and the paper on the driver’s

seat of the vehicle.

       {¶30} Sharp’s first assignment of error is overruled.
                             Manifest Weight of the Evidence

       {¶31} In his second assignment of error, Sharp claims that his convictions were

against the manifest weight of the evidence.   He incorporates the arguments he presented

in his first assignment of error and contends that there were no drugs found in his

possession, the white substance in his throat was not tested, and the car in which the

cocaine was found did not belong to him.

       {¶32} While the test for sufficiency of the evidence requires a determination

whether the state has met its burden of production at trial, a manifest weight challenge

questions whether the state has met its burden of persuasion.   Thompkins, 78 Ohio St. 3d

at 390, 678 N.E.2d 541.     Also unlike a challenge to the sufficiency of the evidence, a

manifest weight challenge raises a factual issue.

       “The court, reviewing the entire record, weighs the evidence and all
       reasonable inferences, considers the credibility of witnesses and determines
       whether in resolving conflicts in the evidence, the jury clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must
       be reversed and a new trial ordered. The discretionary power to grant a new
       trial should be exercised only in the exceptional case in which the evidence
       weighs heavily against the conviction.”

Id. at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). A finding that a conviction was supported by the manifest weight of the

evidence, however, necessarily includes a finding of sufficiency. State v. Howard, 8th

Dist. Cuyahoga No. 97695, 2012-Ohio-3459, ¶ 14, citing Thompkins at 388.

       {¶33} “[T]he weight to be given the evidence and the credibility of the witnesses

are primarily for the trier of the facts.” State v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d
212 (1967), paragraph one of the syllabus.     And a factfinder is free to believe all, some,

or none of the testimony of each witness appearing before it. State v. Ellis, 8th Dist.

Cuyahoga No. 98538, 2013-Ohio-1184, ¶ 18.

       {¶34} Circumstantial evidence and direct evidence inherently possess the same

probative value. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492, at paragraph one of the

syllabus. “[A]ll that is required of the jury is that it weigh all of the evidence, direct and

circumstantial, against the standard of proof beyond a reasonable doubt.” Id. at 272.

“‘Circumstantial evidence is not only sufficient, but may also be more certain, satisfying,

and persuasive than direct evidence.’”      State v. Hawthorne, 8th Dist. Cuyahoga No.

96496, 2011-Ohio-6078, ¶ 9, quoting Michalic v. Cleveland Tankers, Inc., 364 U.S. 325,

330, 81 S. Ct. 6, 5 L. Ed. 2d 20 (1960). And circumstantial evidence alone is sufficient to

support a conviction. Coleman, 8th Dist. Cuyahoga No. 102966, 2016-Ohio-297, at ¶

22.

       {¶35} Here, the evidence shows that when Officer Kaetzel advised Sharp that he

would be placed under arrest and the vehicle would be impounded, Sharp became very

nervous, asked if he could leave his personal belongings in the car, and repeatedly

reached under his seat.   Just before exiting the vehicle, he quickly threw an item into his

mouth and told the officer that it was “just paper.”     When the officer removed Sharp’s

arm away from his mouth, the officer discovered a white powder on the dashboard.         The

officer also discovered a white substance in the back of Sharp’s throat.           And upon

returning to the vehicle, the officer discovered the piece of paper Sharp had attempted to
place into his mouth on the driver’s seat of the vehicle.    Forensic tests revealed that the

white substance found on the dashboard and the piece of paper was cocaine.

       {¶36} Based upon the record, we are unable to conclude that this is the exceptional

case in which the evidence weighs heavily against the conviction. We cannot say that the

jury clearly lost its way, thus creating such a manifest miscarriage of justice that the

convictions for tampering with evidence and drug possession must be reversed.

       {¶37} Sharp’s second assignment of error is overruled.

       {¶38} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
TIM McCORMACK, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
MARY J. BOYLE, J., CONCUR